Citation Nr: 1224494	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-10 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN)

2.  Entitlement to service connection for congestive heart failure as secondary to HTN.  


WITNESSES AT HEARING ON APPEAL

Appellant and M.J.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  The Veteran has been competently diagnosed with HTN.  

2.  Giving the Veteran the benefit of the doubt, the objective medical evidence is in equipoise as to whether his HTN is related to his period of active service.  

3.  The Veteran has been competently diagnosed with congestive heart failure that has been attributed to his HTN by medical personnel.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for HTN have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

2.  The criteria for the establishment of service connection for congestive heart failure have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claims on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of these matters, the Board finds that all notification and development action needed to fairly resolve the claims has been accomplished.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as cardiovascular disease, to include HTN, to a degree of 10 percent or more within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2011).  

Initially, the Board notes, that for VA rating purposes, HTN means that the diastolic pressure is predominantly 90 or greater, and isolated systolic HTN means that the systolic pressure is predominantly 160 or greater, with a diastolic pressure of less than 90. 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2011).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background

The issues before the Board are entitlement to service connection for HTN and for congestive heart failure as secondary to HTN.  

The Veteran's enlistment examination report in April 1980 shows a blood pressure reading of 138/80.  On October 4, 1982, while being treated for a contusion on his hand, his blood pressure was recorded as 150/110.  On October 5, 1982, it was 130/90.  In January 1984, his blood pressure reading was 130/62.  In April 1984, his blood pressure reading was 138/90, and at time of the service separation examination in April 1984, it was 138/90.  Borderline HTN was noted.  

Post service treatment records are dated from 2006 through 2008.  These documents reflect that the appellant was seen in April 2006 at a VA facility with a 3 month history of progressive dyspnea and orthopnea.  An elevated blood pressure reading of 156/116 was noted.  The Veteran reported that he had a history of HTN.  Congestive heart failure and HTN were among the diagnoses.  

Subsequently dated private and VA records reflect continuation of these diagnoses.  The appellant's HTN was noted to be uncontrolled in April 2007 even though he was on medications.  

When examined by VA in July 2008, the Veteran reported that he was first diagnosed with HTN in 1980.  He said that he was prescribed medication and took it until 1983.  He did not take medication again until seen in 2006.  Currently, he was on Amlodipine, Clonidine, Lisinopril, and Furosemide for his cardiac conditions, to include his elevated blood pressure.  Following examination, the diagnoses included essential HTN uncontrolled with medication.  The examiner noted that the Veteran had multiple cardiac risk facts, to include his age, smoking history, and genetic predisposition.  Thus, he could not provide an opinion as to whether the Veteran's current diagnosis of HTN was a result of his active service borderline HTN condition without resorting to mere speculation.  Moreover, the examiner stated that he was unable to state whether the Veteran's current condition represented natural progression of his elevated blood pressure shown on his entry exam without resorting to mere speculation.  The examiner did find that congestive heart failure was at least as likely as not caused by or a result of the Veteran's HTN.  

In January 2012 the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2011).  The opinion, dated February 13, 2012, was associated with the other evidence in the claims file for consideration on February 27, 2012.  As required by statute and regulation, the Board provided the Veteran a copy of this opinion and gave him time to respond to it with additional evidence or argument.  See 38 C.F.R. § 20.903 (2011).  In March 2012, in response, the Veteran indicated that he had no further argument and/or evidence to submit.  Thus, this case is ready for appellate consideration.  

In the Board's request for additional opinion, the above summarized facts were provided to the expert, as well as the claims file for review.  The expert was requested to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater likelihood) that the Veteran's blood pressure reading of 138/80 at the time of his service entrance examination represented a diagnosis of HTN?  If so, the expert was asked to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater likelihood) that his HTN was aggravated (permanently increased in severity beyond the natural progression of the disorder) during his active military service?  If the answer to question 1 is no, is it at least as likely as not (e.g., a 50 percent or greater likelihood) that the Veteran's current HTN (or other identified pathology) is of service origin or otherwise related thereto?  Finally, the expert was asked whether it is at least as likely as not (e.g., a 50 percent or greater likelihood) that the Veteran's congestive heart failure is proximately due to, the result of, or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his HTN?  

In response, the VA physician, a staff interventional cardiologist at a VA facility in the Midwest, stated that as per Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (JNC 7), the Veteran had pre-HTN at the time of his service entrance examination.  A blood pressure reading of 138/80 represented pre-HTN and was not a diagnostic number for HTN.  

The Board's review of JNC 7 shows that it defines pre-HTN as 120-139 systolic or 80-89 diastolic.  Stage 1 HTN is defined as 140-159 systolic or 90-99 diastolic.  

The expert also noted that while stress at work might aggravate HTN, it would be speculative to conclude that the Veteran's active military service alone aggravated his pre-HTN.  He had multiple risk factors which included smoking and family history.  In the VA expert's opinion, development of HTN in this Veteran was multi-factorial (genetic predisposition, former smoker, and advancing age) which made him vulnerable for development and progression of HTN.  Therefore, the development and progression HTN in this Veteran was less likely (less than 50 percent likelihood) to be related to his active military service alone.  In the expert's opinion, the appellant's congestive heart failure most likely was secondary to his poorly controlled HTN.  

Analysis

In this case, the Veteran has simply alleged that his inservice blood pressure readings represented the onset of HTN.  Moreover, he points out that borderline HTN was noted at the time of his discharge.  (Hrg. tr. at pgs. 4-6.)  He also claims that he developed congestive heart failure as secondary to his HTN.  (Hrg. tr. at pgs. 31-32.)  He testified as to treatment for his HTN in the immediate years after discharge from service by his private physician, but noted that these records were no longer available.  (Hrg. tr. at pg. 8.)  

The first and perhaps most fundamental requirement for any service connection claim is proof the veteran currently has the claimed disability.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. at 225.  The Veteran's VA medical treatment records show that he has been receiving ongoing treatment for HTN and congestive heart failure disorders at least as early as 2006.  Therefore, there is clearly evidence that the Veteran currently experiences HTN and congestive heart failure disorders which may be considered for service connection. 

Consequently, the determinative issue is whether the Veteran's current HTN is attributable to his military service and as to whether his congestive heart failure is associated with that condition.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The evidence of record clearly establishes that the Veteran has current HTN and congestive heart failure, as reflected, for example, in the VA treatment records.  As noted, a VA expert reviewed the record and opined that the inservice blood pressure readings did not represent chronic HTN attributable to military service alone.  However, the Board's reading of the medical literature provided by the expert shows that by the standards provided, the Veteran's blood pressure readings during service clearly represented HTN at service discharge.  Moreover, his congestive heart failure was noted to most likely be secondary to poorly controlled HTN.  While the expert opined that the Veteran's HTN was multi-factorial and less likely to be related to active service alone, the Board finds that the evidence for and against the claim for service connection is in relative equipoise.  This is an appropriate case, therefore, in which to grant service connection by invoking VA's doctrine of reasonable doubt.  Accordingly, entitlement to service connection for HTN is granted.  Moreover, as a medical nexus between HTN and the development of congestive heart failure is demonstrated, service connection for that condition is warranted on a secondary basis.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert, supra.  


ORDER

Entitlement to service connection for HTN is granted.  

Entitlement to service connection for congestive heart failure as secondary to HTN is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


